Case 1:19-cv-03153-RLY-TAB Document 108 Filed 11/20/20 Page 1 of 3 PageID #: 856




                     UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF INDIANA
                         INDIANAPOLIS DIVISION

 LYNN STARKEY,               )
                             )
      Plaintiff,             )
                             )
      v.                     )                  Case No. 1:19-cv-03153-RLY-TAB
                             )
 ROMAN CATHOLIC ARCHDIOCESE )
 OF INDIANAPOLIS, INC. and   )
 RONCALLI HIGH SCHOOL, INC., )
                             )
      Defendants.            )

                                NOTICE OF APPEAL

    Notice is hereby given today, November 20, 2020, that the Roman Catholic Arch-

 diocese of Indianapolis, Inc., and Roncalli High School, Inc., defendants in the above

 named case, appeal to the United States Court of Appeals for the Seventh Circuit

 from the order of this Court entered on October 21, 2020, Dkt. 93, granting in part

 and denying in part Defendants’ Motion for Judgment on the Pleadings. Defendants

 file this notice to preserve their right to appeal under the collateral order doctrine if

 their pending motion for certification for interlocutory appeal under 28 U.S.C.

 § 1292(b) is not granted. See Dkt. 95-1.




                                            1
Case 1:19-cv-03153-RLY-TAB Document 108 Filed 11/20/20 Page 2 of 3 PageID #: 857




                                           Respectfully submitted,

                                           By: /s/ Luke W. Goodrich
                                           Luke W. Goodrich (DC # 977736)
                                           Daniel H. Blomberg (DC # 1032624)
                                           Joseph C. Davis (DC #1047629)
                                           Christopher C. Pagliarella (DC # 273493)
                                           The Becket Fund for Religious Liberty
                                           1200 New Hampshire Ave NW
                                           Suite 700
                                           Washington, DC 20036
                                           (202) 955-0095
                                           (202) 955-0090 fax

                                           John S. (Jay) Mercer, #11260-49
                                           FITZWATER MERCER
                                           One Indiana Square, Suite 1500
                                           Indianapolis, IN 46204
                                           (317) 636-3551
                                           (317) 636-6680 fax

                                           Attorneys for Defendants




                                       2
Case 1:19-cv-03153-RLY-TAB Document 108 Filed 11/20/20 Page 3 of 3 PageID #: 858




                           CERTIFICATE OF SERVICE

       I do hereby certify that a copy of the foregoing has been served upon the

 following on November 20, 2020 by this Court’s electronic filing system:

 Kathleen A. DeLaney
 Christopher S. Stake
 DeLaney & DeLaney LLC
 3646 N. Washington Boulevard
 Indianapolis, IN 46205
 KDelaney@delaneylaw.net
 CStake@delaneylaw.net




                                           By: /s/ Luke W. Goodrich
                                           Luke W. Goodrich (DC # 977736)
                                           The Becket Fund for Religious Liberty
                                           1200 New Hampshire Ave NW
                                           Suite 700
                                           Washington, DC 20036
                                           (202) 955-0095
                                           (202) 955-0090 fax




                                          3
